DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to disclose an imaging device within a suction tube, or motivation to modify Fung’s closure device which also provides visualization of a target.  
However, Courtney et al. discloses enhanced visualization because the imaging element is introduced within the suction lumen with the rinse solution which allows for enhanced optical imaging at a distal end for high resolution images within tissue structures (paragraph 0089).   The claim does not require that the area be free of a rinse solution or a rinse catheter, as this would provide enhanced imaging. Examiner also notes that although Courtney et al. discloses an imaging element being delivered through the suction lumen, and not explicitly placed in the lumen distal end, it will at least be placed within the distal end of the vacuum lumen at one point, even if not permanently or advanced with the vacuum tube together as a unit.  Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

However, the modification of Fung et al. to include a grasping tool, as taught by Bardsley, would by applying a known technique to a known device ready for improvement to yield predictable results.  Bardsley teaches a similar snare device (figure 4, paragraph 0067) with an improvement and technique using a grasping tool with a predictable result of grasping tissue and positioning it with the snare loop (figure 4, paragraph 0052). One of ordinary skill in the art would have been capable of applying this known technique to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.  Similarly, Kassab et al. teaches a grasping tool, the grasping tool using vacuum to draw tissue towards the suction tip and pull or grasp tissue (column 5, lines 29-35).  A tissue grasping clamp tool and a tissue grasping vacuum tool are both known elements in the art for grasping and positioning tissue.  One of ordinary skill in the art could have substituted one known element for another, for example, the grasping tool of Bardsley and the grasping tool of Kassab et al., and the results of the substitution would have been predictable and obvious.  Again, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27-37, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. US 2013/0144311 in view of Courtney et al. US 2002/0016564, in view of Bardsley et al. US 2008/0294175 and further in view of Kassab et al. US 8647367.
Regarding claims 27, 29, 30, 33, 34, 35, 36, 39 and 41 Fung et al. discloses a minimally invasive method (paragraph 0002) of closing a target tissue or left atrial appendage comprising: advancing a device towards the target tissue (paragraph 0012), the device comprising an elongate body 108 comprising a first lumen therethrough (paragraph 0065), a snare loop assembly comprising a snare 102 and a suture loop 104 releasably coupled to the snare (paragraph 0046), a vacuum tube slidably positioned within the first lumen (paragraph 0114), and an imaging device (paragraph 0065, elongate member may comprise multiple lumens for guidewires, visualization devices or other devices being passed through an additional lumen); discloses tightening the suture loop further comprises imaging the tightened suture loop around the target tissue using the imaging device (paragraph 0165) imaging the target tissue using the imaging device (paragraph 0156); applying vacuum to the target tissue through the second lumen (with vacuum device, paragraph 0114); advancing the snare loop assembly around the target tissue (paragraph 0161); and tightening the suture loop around the target tissue (paragraph 0163).
Fung et al. discloses the use of a vacuum device, but does not explicitly disclose the imaging device being disclosed within a distal end of the second lumen, advancing the vacuum tube out of the 
Courtney et al. discloses a method of using a catheter for a minimally invasive procedure, comprising a catheter 102 having a vacuum tube 180 within a first catheter lumen (figure 8), and the vacuum tube comprising a lumen 160 to receive an imaging device to enhance visualization in the target area (imaging catheter or other device may be delivered through suction lumen, paragraph 0089).
Bardsley et al. teaches a method and device for closing a target tissue, comprising a snare assembly 34 (figure 4, paragraph 0067) an imaging tool for viewing the target area (paragraph 0010), the snare assembly being advanced toward a distal end of a device for grasping tissue with a grasping tool 32 which extends through the snare loop assembly (figure 4, paragraph 0052), the grasping tool expanding at a distal end to grasp tissue (figure 2), and retracting the grasping tool into the elongate body (figure 3). 
Bardsley et al. does not disclose that the tissue grasping tool is a vacuum tube for applying vacuum.
Kassab et al. teaches a percutaneous method for closing an atrial appendage, comprising an elongate body 12 having a lumen (figure 1A), a vacuum tube 32 being advanced out of the elongate body (figure 2A, column 5, lines 29-35), the application of vacuum to the target tissue draws the tissue to a suction tip of the second lumen, the vacuum holds or grasps the vacuum tube against the target tissue (figure 2B, wall collapses around suction ports 36 connected with the suction lumen). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Fung et al. with an imaging device within a suction tube, as taught by Courtney et al., to enhance visualization at the target area, a grasping tool extending through the snare assembly, as taught by Bardsley et al., and with the grasping tool in the form of a vacuum tube, as taught by Kassab et 
Regarding claim 28, Fung et al. discloses closing the snare loop assembly around the target tissue and releasing the suture loop from the snare loop assembly (paragraph 0164).
Regarding claim 31, Fung et al. discloses advancing the elongate body and the vacuum tube through a sheath (paragraph 0155).
Regarding claim 32, Fung et al. discloses further advancing the elongate body and the vacuum tube through an access site into a pericardial space (paragraph 0053).
Regarding claim 37, Fung et al. discloses withdrawing the device from the body (paragraph 0068). 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. US 2013/0144311 in view of Courtney et al. US 2002/0016564, in view of Bardsley et al. US 2008/0294175 in view of Kassab et al. US 8647367, and further in view of Fung et al. US 2012/0095434 (Fung et al. ‘434).
Regarding claim 38, Fung et al., Courtney et al., Bardlsey et al. and Kassab et al. disclose a method essentially as claimed, as discussed above including a sheath into a pericardial cavity, and multiple lumens within the elongate device for providing tools, but fails to disclose advancing a sheath and insufflating the pericardial cavity using the sheath.
Fung et al. ‘434 teaches advancing one devices into the pericardial space and insufflating the pericardium to provide an access for applications of left atrial appendage closure (paragraph 0085).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Fung et al., Courtney et al., Bardlsey et al. and Kassab et al. by insufflating the pericardium, as taught by Fung et al. ‘434, for access to the heart for procedures such as left atrial appendage closure.
40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. US 2013/0144311 in view of Courtney et al. US 2002/0016564, in view of Bardsley et al. US 2008/0294175 in view of Kassab et al. US 8647367, and further in view of Friedman et al. US 2011/0112569.
Regarding claim 40, Fung et al., Courtney et al., Bardlsey et al. and Kassab et al. disclose a method essentially as claimed, as discussed above, but fails to disclose receiving an electrocardiogram signal using one more electrodes disposed on the device.
Friedman et al. teaches a device for left atrial appendage closure having one more electrodes attached to the device as it is advanced through the pericardial sac for recording an electrocardiogram (paragraph 0015).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Fung et al., Courtney et al., Bardlsey et al. and Kassab et al., with electrodes for an electrocardiogram for identifying the device location relative to the electrodes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771